May I first congratulate you, Mr.
President, on your election to this responsible position. I am
sure that your vast knowledge and experience are a
guarantee of the success of this session.
I avail myself of this opportunity to express my most
sincere congratulations also to the Secretary-General, Mr.
Kofi Annan, for his contribution to strengthening the role
of the United Nations in line with the challenges of the
modern world.
I am going to spare the Assembly the review of this
year's international developments that it probably
anticipated, because I come from a region that has
generated enough bad news and is still the focus of world
attention.
Some of the developments in our region were not
the result of human will. The earthquakes in Turkey and
Greece, which claimed tens of thousands of victims,
shook the world. Regrettably, man-made disasters have
taken a high toll on our region. The war in Kosovo, the
fourth in a row in the former Yugoslavia, has left in its
wake a comparable trail of tragedies.
Now that the war is over, there are two things we
must do: as soon as possible, repair the damage and
alleviate the trauma it has inflicted, and build an
infrastructure of security and prosperity that precludes any
future repetition of such tragic events.
The international community has in the past set itself
similar ambitious tasks. This time, I hope, the experience
it has gained has reached the critical mass needed for the
achievement of lasting peace settlements in conflict areas.
The consequences of the Kosovo crisis have spilled
over the borders of the region. That is why I find it
worthwhile to share with the Assembly some conclusions
about what was, hopefully, the last war in the Balkans.
With the adoption of Security Council resolution
1244 (1999), the world community has endorsed the
political end of the system established by the cold war.
That resolution reflected the new international status quo
and the understanding that has grown during the past 10
years of the importance of individual security.


Today, the rights and dignity of the human individual,
civil freedoms and the international rule of law override
even the sovereignty of States. This calls for a new
responsibility on the part of the international community for
their protection. The resolution also showed the
commitment of Security Council members to international
stability.
Paradoxical as it may sound, the Kosovo crisis has
served as a catalyst of post-bipolar relations and of a new
type of political dialogue among States. Significantly, for
the first time since the Second World War, four permanent
Security Council members are participating in one force —
KFOR. Furthermore, they have been involved in
peacekeeping operations — something that would have
been unthinkable 10 years ago.
The Kosovo crisis has also highlighted the need for
change within the United Nations system itself. For
example, the world Organization is in serious need of a
mechanism for compensating neighbouring States for
damage caused by international intervention or sanctions. I
raise this issue not only because of the losses sustained by
my country during the past eight years from the embargo
against Iraq and because of the military conflicts in the
former Yugoslavia, but also because this will increase the
efficiency and boost the image of the United Nations. It
will certainly improve the credibility of United Nations-led
operations and provide better motivation for individual
countries to participate.
On the other hand, the crisis in Kosovo promoted a
new type of relations among international organizations in
respect of the protection of human rights. As a result of the
crisis, a new kind of interface has been born between the
United Nations and the regional organizations in Europe,
such as the North Atlantic Treaty Organization (NATO),
the Organization for Security and Cooperation in Europe,
the European Union and regional initiatives such as the
Stability Pact for South-Eastern Europe. This has
strengthened the role of the United Nations on that
continent.
Today, the Balkan people expect the international
community to show the same commitment to the future of
the region as it did during the crisis. Threats to peace and
security should cease to be the only international mobilizing
factor, and we must act towards this end.
I am convinced that the developments in the former
Yugoslavia have not been due to some peculiar Balkan
mentality or to any historic predestination. Half a century
ago, Western Europe was embroiled in wars that were no
less bloody. The difference is that after the Second World
War the nations of Western Europe were rescued at the
same time from fascism and communism. This helped
them attain a democratic and economic homogeneity that,
in turn, enabled victors and vanquished alike to set aside
their differences and build their present prosperity while
respecting human rights and protecting their national
identity.
Unfortunately, a different lot fell to the countries of
South-Eastern Europe after the Second World War. States
like Greece and Turkey, both NATO members, preserved
and built up their potential for liberal-democratic
development and a free market, and the rest of the States
in the region were forced to become a part of the Soviet
communist system.
Today, 10 years after the fall of the Berlin Wall, the
Balkans still lack democratic homogeneity. This has been
a source of tensions, which, translated into ethnic hatred,
are the favoured tool of any totalitarian regime attempting
to cling to power. But I am sure it is wrong to apply a
common denominator to the whole region. Today
Bulgaria, as well as most of the Balkan States, is a
country with a working democracy, a free market
economy and the rule of law.
An earlier democratic homogenization of South-
Eastern Europe can be achieved only if the vision for our
countries' integration with the rest of the European States
is shared by both the Balkan nations and the people of
Western Europe. Efforts and perseverance to this end are
the safest guarantee for converting the whole of Europe
into a continent of peace, stability and prosperity.
This common European vision fully applies to the
future Yugoslavia. There is hardly any country that has a
higher stake in Yugoslavia's earliest possible integration
in the family of democratic Balkan States than Bulgaria.
I cannot but share here the concern of the world
community at the continuing ethnic tensions in Kosovo,
which distance us from the desired state of peace and
ethnic tolerance. Six months ago I firmly supported
NATO's operation, designed to end ethnic violence
against the Albanian population in Kosovo. Today, just as
firmly, I oppose ethnic violence against the Serb
population in that province.
The Balkans have paid a high price for peace in
Kosovo. Today the region needs direct assistance for its
reconstruction. The priority beneficiaries should clearly be
2


the hardest-hit countries and areas. Nonetheless, rather than
discussing figures and reparations, I believe it would be
more productive for both the Balkans and the world to
adopt a clear vision for the future of South-Eastern Europe.
This future has no alternative but the transformation of the
Balkans into an integral part of a united Europe of the next
century.
The General Assembly is the right forum to discuss
the issue of how this can be done. The path leads through
the direct rehabilitation and reconstruction of the
Balkans — the best form of assistance for our region being
“help for self-help”. The Stability Pact for South-Eastern
Europe can provide the necessary framework.
We are convinced that the economic prosperity of the
region is a vital condition for achieving political stability.
We need infrastructure and strategic investment that
generate and guarantee more security than any political
dialogue. We need the promotion of trade and a maximum
involvement of the economic potential of our countries in
the reconstruction effort. This will encourage them to
cooperate with each other, while opening up the region and
transforming it into a natural, organic part of Europe, rather
than isolating it.
The crisis in Kosovo will be long over before its
effects, such as the blockage of the Danube to shipping,
have been eliminated. The international waterway should
not become a new line of conflict; we should help it play
its natural role of a link rather than allow it to act as a
dividing line across Europe. The issue I am raising at this
point concerns both the economic damage that has been
caused and the very principles of the European architecture
since the end of the crisis in Kosovo.
The location of the Balkans at a crossroads has been
a curse for its people in the past; in today's globalized
world, it is our greatest blessing. The Balkans should serve
as a link between Western Europe and Central Asia, the
Caucasus and the Caspian Sea. It is one of the most
promising regions for the coming century. A case in point
is the restoration of the historic silk road, which crosses the
whole of Asia and links it to Europe. Restoration will entail
huge infrastructure projects and investment which in turn
could improve the quality of life of whole nations and
regions.
The Balkan nations have already demonstrated a
willingness to adopt a new approach in their relations with
one another. The various forms of aid which neighbouring
States generously offered each other in response to the
recent natural disasters were a positive new sign. Another
significant fact is the formation of the multinational peace
force for South-Eastern Europe, staffed jointly by
countries that were enemies earlier this century, including
during the cold war. It is an honour for my country that
the first headquarters of that force is based in Bulgaria.
I cannot fail to mention here the success of the
trilateral initiatives between Bulgaria, Romania and
Greece and between Bulgaria, Romania and Turkey for
cooperation in combating organized crime and illegal
drugs and arms trafficking.
The Kosovo crisis calls for a contemporary rereading
of the chronicles of the Balkan wars by all the Balkan
peoples: the modern perspective will reveal to them that
those wars have done no country in the region any good.
The new task facing the political elite is to translate these
lessons of history into a lasting commitment to peace and
cooperation. Having paid such a high price in suffering
and fear, it would be a pity if we failed to learn from our
experience.
In conclusion, I reiterate my country's willingness to
cooperate with and contribute actively to the joint efforts
of all Member States to streamline the United Nations, an
Organization with a key role in maintaining international
peace and security and achieving the objectives of
sustainable development in the coming century.




